DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2021 is being considered by the examiner. Please note that U.S. Patent No. 6,316,406 has not been considered as the inventor for U.S. Patent No. 6,316,406 is Yanai et al., not Conley and the patent does not appear to be relevant to the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 12, the limitations “wherein a magnitude of flow area of the flow restriction is substantially equal to a respective magnitude of flow area of the second opening of the sleeve” are unclear and indefinite. It is unclear and indefinite how a magnitude of flow area of the flow restriction is substantially equal to a respective magnitude of flow area of the second opening of the sleeve. The specification in paragraph 0066 describes substantially equal as within 2-5%. The two areas are elements 310 and 312A/312B. As seen in Figure 3, the size of 310 is not the same as the size of 312A/312B.  Furthermore, there area multiple areas of the flow restriction 310. For instance, it is unclear and indefinite if the claim is referring to the overall size / magnitude of 310, which is significantly larger than 312A/312B or the size of the spacing between 310 and the spool at d1, d2, or d3 (all of which are different sizes).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jamison et al. (U.S. 2014/0175311).
Regarding claim 1, Jamison discloses:
A valve (116) comprising:
a valve body (149) having a first longitudinal cavity therein, wherein the valve body (149) comprises: (see paragraph 0044)
a supply port (162) configured to be fluidly coupled to a source of fluid and an operating port (164) configured to be fluidly coupled to another valve (see paragraphs 0003 and 0045)
a sleeve (124, 142) disposed in the first longitudinal cavity, wherein the sleeve (124, 142) comprises a second longitudinal cavity therein, and wherein the sleeve (124, 142) comprises a first opening fluidly coupled to the supply port (162) of the valve body (149), a second opening fluidly coupled to the operating port (164) of the valve body (149), a seat (134) disposed on an interior peripheral surface of the sleeve 124, 142 (see paragraph 0044)
a spool (118, 120, 122, 128) mounted within the second longitudinal cavity and configured to move axially therein, wherein the spool (118, 120, 122, 128) is configured to be seated on the seat (134) of the sleeve (124, 142) when the valve (116) is unactuated, and wherein when the valve (116) is actuated, the spool (128) moves within the second longitudinal cavity such that a gap is formed at the seat (134) between an exterior peripheral surface of the spool (118, 120, 122, 128) and the interior peripheral surface of the sleeve 124, 142 (see paragraph 0043)
a flow restriction (spacing between 130 and 138/140) disposed downstream of the gap, wherein when the valve (116) is actuated, fluid is allowed to flow from the supply port (162) through the first opening and the gap and through the flow restriction (spacing between 130 and 138/140) prior to flowing through the second opening to the operating port (164), such that the flow restriction (spacing between 130 and 138/140) generates an increased pressure level at the gap
Regarding claim 2, Jamison discloses:
wherein a magnitude of flow area of the flow restriction (spacing between 130 and 138/140) is substantially equal to a respective magnitude of flow area of the second opening of the sleeve 124, 142
Further regarding this limitation, as seen in Figure 7, the spacing between 130 and 138/140 is substantially equal to the spacing between 138/140 and 124.
Regarding claim 3, Jamison discloses:
wherein the spool (118, 120, 122, 128) comprises an enlarged diameter section (130) downstream of the gap, and wherein the flow restriction (spacing between 130 and 138/140) comprises a flow area formed between the exterior peripheral surface of the spool (118, 120, 122, 128) at the enlarged diameter section (130) and the interior peripheral surface of the sleeve 124, 142 (see paragraph 0043; see Figure 7)
Regarding claim 4, Jamison discloses:
wherein the enlarged diameter section (130) comprises a flanged portion (130) formed as a rim projecting radially outward from the exterior peripheral surface of the spool 118, 120, 122, 128 (see Figure 7)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13 as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamison in view of Junk et al. (U.S. 2018/0112798).
Regarding claim 11, Jamison discloses a hydraulic system comprising: a pilot valve (116), wherein the pilot valve (116) comprises: a valve body (149) comprising a supply port (162) configured to be fluidly coupled to the source of fluid and an operating port (164) configured to be fluidly coupled to the main valve; a sleeve (124, 421) comprising a first opening fluidly coupled to the supply port (162) of the valve body (149), a second opening fluidly coupled to the operating port (164) of the valve body (149), and a seat (134) disposed on an interior peripheral surface of the sleeve 124, 142 (see paragraph 0044); a spool (118, 120, 122, 128) axially movable within the sleeve (124, 142), wherein the spool (118, 120, 122, 128) is configured to be seated on the seat (134) of the sleeve (124, 142) when the pilot valve (116) is unactuated, and wherein when the pilot valve (116) is actuated the spool (118, 120, 122, 128) moves such that a gap is formed at the seat (134) between an exterior peripheral surface of the spool (118, 120, 122, 128) and the interior peripheral surface of the sleeve (124, 142), and a flow restriction (spacing between 130 and 138/140) disposed downstream of the gap, wherein when the pilot valve (116) is actuated, fluid is allowed to flow from the supply port (162) through the first opening and the gap and through the flow restriction (spacing between 130 and 138/140) prior to flowing through the second opening to the operating port (164), such that the flow restriction (spacing between 130 and 138/140) generates an increased pressure level at the gap (see paragraph 0043).
Jamison fails to disclose an actuator; a main valve configured to fluidly couple the actuator to a source of fluid and to a tank; a pilot valve fluidly coupled to the source of fluid and the tank, the pilot valve being configured to actuate the main valve.
Junk teaches a solenoid valve wherein an actuator; a main valve configured to fluidly couple the actuator to a source of fluid and to a tank (see paragraph 0004); a pilot valve (202) fluidly coupled to the source of fluid and the tank, the pilot valve (202) being configured to actuate the main valve (see paragraph 0004).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Jamison to provide an actuator; a main valve configured to fluidly couple the actuator to a source of fluid and to a tank; a pilot valve fluidly coupled to the source of fluid and the tank, the pilot valve being configured to actuate the main valve, as taught by Junk. Doing so would utilize the valve in an emergency situation. 
Regarding claim 12, Jamison as modified teaches the invention as essentially claimed and further teaches wherein a magnitude of flow area of the flow restriction (130) is substantially equal to a respective magnitude of flow area of the second opening of the sleeve 124, 14.
Further regarding this limitation, as seen in Figure 7, the spacing between 130 and 138/140 is substantially equal to the spacing between 138/140 and 124.
Regarding claim 13, Jamison as modified teaches the invention as essentially claimed and further teaches wherein the spool (118, 120, 122, 128) comprises an enlarged diameter section (130) downstream of the gap, and wherein the flow restriction (spacing between 130 and 138/140) comprises a flow area formed between the exterior peripheral surface of the spool (118, 120, 122, 128) at the enlarged diameter section (130) and the interior peripheral surface of the sleeve 124, 142 (see Figure 7).
Claims 1-5, 9-14, 17, 18, and 20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Junk in view of Jamison.

    PNG
    media_image1.png
    912
    678
    media_image1.png
    Greyscale
Annotated Figure 3 from Junk.

    PNG
    media_image2.png
    667
    823
    media_image2.png
    Greyscale

Annotated Figure 3 from Junk.
Regarding claim 1, Junk discloses a valve (202) comprising: a valve body (see annotated figure above) having a first longitudinal cavity therein, wherein the valve body (see annotated figure above) comprises: a supply port (310) configured to be fluidly coupled to a source of fluid, and an operating port (308) configured to be fluidly coupled to another valve (see paragraph 0034); a sleeve (see annotated figure above) disposed in the first longitudinal cavity, wherein the sleeve (see annotated figure above) comprises a second longitudinal cavity therein, and wherein the sleeve (see annotated figure above) comprises a first opening fluidly coupled to the supply port of the valve body (310), and a seat (see annotated figure above) disposed on an interior peripheral surface of the sleeve (see annotated figure above); a spool (302) mounted within the second longitudinal cavity and configured to move axially therein, wherein the spool (302) is configured to be seated on the seat (see annotated figure above) of the sleeve (see annotated figure above) when the valve (202) is unactuated, and wherein when the valve (202) is actuated, the spool (302) moves within the second longitudinal cavity such that a gap is formed at the seat (see annotated figure above) between an exterior peripheral surface of the spool (302) and the interior peripheral surface of the sleeve (see paragraph 0034); and a flow restriction (see annotated figure above) disposed downstream of the gap, wherein when the valve (202) is actuated, fluid is allowed to flow from the supply port (310) through the first opening and the gap and through the flow restriction (see annotated figure above) prior to flowing through the second opening to the operating port (308), such that the flow restriction (see annotated figure above) generates an increased pressure level at the gap (see paragraph 0034).
Junk fails to disclose wherein the sleeve comprises a second opening fluidly coupled to the operating port of the valve body.
Jamison teaches a solenoid valve wherein a sleeve (124, 172) comprises a second opening fluidly coupled to an operating port (164) of a valve body 149 (see Figure 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Junk to provide wherein the sleeve comprises a second opening fluidly coupled to the operating port of the valve body, as taught by Jamison. Doing so would protect more of the interior of the valve body.
Regarding claim 2, Junk as modified teaches the invention as essentially claimed and the combination further teaches wherein a magnitude of flow area of the flow restriction (see annotated figure above) is substantially equal to a respective magnitude of flow area of the second opening of the sleeve (see annotated figure above).
Regarding claim 3, Junk as modified teaches the invention as essentially claimed and further teaches wherein the spool (302) comprises an enlarged diameter section (see annotated figure above) downstream of the gap, and wherein the flow restriction (see annotated figure above) comprises a flow area formed between the exterior peripheral surface of the spool (302) at the enlarged diameter section (see annotated figure above) and an interior peripheral surface of the valve body (see annotated figure above).
Regarding claim 4, Junk as modified teaches the invention as essentially claimed and further teaches wherein the enlarged diameter section (see annotated figure above) comprises a flanged portion formed as a rim projecting radially outward from the exterior peripheral surface of the spool 302 (see Figure 3).
Regarding claim 5, Junk as modified teaches the invention as essentially claimed and further teaches wherein the sleeve (see annotated figure above) is a first sleeve; and a bushing (see annotated figure above), wherein the bushing (see annotated figure above) interfaces with the spool (302) and is axially movable therewith.
Junk fails to teach a second sleeve disposed in the first longitudinal cavity of the valve body longitudinally adjacent to the first sleeve, wherein the second sleeve defines a third longitudinal cavity therein, and wherein third longitudinal cavity is aligned with the second longitudinal cavity of the first sleeve.
Jamison teaches a second sleeve (142) disposed in the first longitudinal cavity of a valve body (149) longitudinally adjacent to a first sleeve (124), wherein the second sleeve (142) defines a third longitudinal cavity therein, and wherein third longitudinal cavity is aligned with the second longitudinal cavity of the first sleeve 124 (see Figure 7).
The combination would teach the bushing being disposed in the third longitudinal cavity of the second sleeve; wherein the flow restriction comprises a flow area formed between an exterior peripheral surface of the bushing and an interior peripheral surface of the second sleeve.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Junk to provide a second sleeve disposed in the first longitudinal cavity of the valve body longitudinally adjacent to the first sleeve, wherein the second sleeve defines a third longitudinal cavity therein, and wherein third longitudinal cavity is aligned with the second longitudinal cavity of the first sleeve; the bushing being disposed in the third longitudinal cavity of the second sleeve; wherein the flow restriction comprises a flow area formed between an exterior peripheral surface of the bushing and an interior peripheral surface of the second sleeve, as taught by Jamison. Doing so would provide protection for the interior of the valve body.
Regarding claim 9, Junk as modified teaches the invention as essentially claimed and further teaches wherein the valve body (see annotated figure above) further comprises a vent port (306) configured to be fluidly coupled to a tank, wherein the seat (see annotated figure above) is a first seat (see annotated figure above), and wherein the valve body (see annotated figure above) comprises a second seat (see annotated figure above) disposed on an interior peripheral surface of the valve body (see annotated figure above), and wherein when the valve (202) is actuated, the spool (302) moves axially off the first seat (see annotated figure above) and is seated on the second seat (see annotated figure above) so as to block fluid flow from the operating port (308) to the vent port 306 (see paragraph 0034).
Regarding claim 10, Junk as modified teaches the invention as essentially claimed and further teaches wherein the gap is a first gap and the flow restriction is a first flow restriction, wherein: when the valve (202) is unactuated, the spool (302) is seated on the first seat (see annotated figure above) to block fluid flow from the supply port (310) to the operating port (308) and a second gap is formed at the second seat (see annotated figure above) between the exterior peripheral surface of the spool (302) and the interior peripheral surface of the valve body (see annotated figure above), the spool (302) comprises a first enlarged diameter section (see annotated figure above) downstream of the first gap, wherein the first flow restriction comprises a flow area formed between the exterior peripheral surface of the spool (302) at the first enlarged diameter section (see annotated figure above) and the interior peripheral surface of the sleeve (see annotated figure above), wherein the spool (302) further comprises a second enlarged diameter section (see annotated figure above), and the valve (202) further comprises a second flow restriction (see annotated figure above) disposed downstream of the second gap, wherein the second flow restriction (see annotated figure above) comprises a respective flow area formed between the exterior peripheral surface of the spool (302) at the second enlarged diameter section (see annotated figure above) and the interior peripheral surface of the valve body (see annotated figure above), wherein when the valve (202) is unactuated, fluid is allowed to flow from the operating port (308) through the second gap and through the second flow restriction prior to flowing to the vent port (306), such that the second flow restriction (see annotated figure above) generates a respective increased pressure level at the second gap.
Regarding claim 11, Junk discloses a hydraulic system comprising: an actuator; a main valve configured to fluidly couple the actuator to a source of fluid and to a tank (see paragraph 0004); and a pilot valve (202) fluidly coupled to the source of fluid and the tank, the pilot valve (202) being configured to actuate the main valve, wherein the pilot valve (202) comprises: a valve body (see annotated figure above) comprising a supply port (310) configured to be fluidly coupled to the source of fluid, and an operating port (308) configured to be fluidly coupled to the main valve, a sleeve (see annotated figure above) comprising a first opening fluidly coupled to the supply port (310) of the valve body (see annotated figure above and a seat (see annotated figure above) disposed on an interior peripheral surface of the sleeve (see annotated figure above), a spool (302) axially movable within the sleeve (see annotated figure above), wherein the spool (302) is configured to be seated on the seat (see annotated figure above) of the sleeve (see annotated figure above) when the pilot valve (202) is unactuated, and wherein when the pilot valve (202) is actuated the spool (302) moves such that a gap is formed at the seat (see annotated figure above) between an exterior peripheral surface of the spool (302) and the interior peripheral surface of the sleeve (see annotated figure above), and a flow restriction (see annotated figure above) disposed downstream of the gap, wherein when the pilot valve (202) is actuated, fluid is allowed to flow from the supply port (310) through the first opening and the gap and through the flow restriction (see annotated figure above) prior to flowing through the second opening to the operating port (308), such that the flow restriction (see annotated figure above) generates an increased pressure level at the gap (see paragraph 0034).
Junk fails to disclose the sleeve comprising a second opening fluidly coupled to the operating port of the valve body.
Jamison teaches a solenoid valve wherein a sleeve (124, 172) comprises a second opening fluidly coupled to an operating port (164) of a valve body 149 (see Figure 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Junk to provide wherein the sleeve comprises a second opening fluidly coupled to the operating port of the valve body, as taught by Jamison. Doing so would protect more of the interior of the valve body.
Regarding claim 12, Junk as modified teaches the invention as essentially claimed and the combination further teaches wherein a magnitude of flow area of the flow restriction (see annotated figure above) is substantially equal to a respective magnitude of flow area of the second opening of the sleeve.
Regarding claim 13, Junk as modified teaches the invention as essentially claimed and further teaches wherein the spool (302) comprises an enlarged diameter section (see annotated figure above)  downstream of the gap, and wherein the flow restriction (see annotated figure above)  comprises a flow area formed between the exterior peripheral surface of the spool (302) at the enlarged diameter section (see annotated figure above) and an interior peripheral surface of the valve body (see annotated figure above).
Regarding claim 14,  Junk as modified teaches the invention as essentially claimed and further teaches wherein the sleeve (see annotated figure above) is a first sleeve; and a bushing (see annotated figure above), wherein the bushing (see annotated figure above) interfaces with the spool (302) and is axially movable therewith.
Junk fails to teach a second sleeve disposed longitudinally adjacent to the first sleeve, wherein the second sleeve defines a third longitudinal cavity therein, and wherein third longitudinal cavity is aligned with the second longitudinal cavity of the first sleeve.
Jamison teaches a second sleeve (142) disposed longitudinally adjacent to a first sleeve (124), wherein the second sleeve (142) defines a third longitudinal cavity therein, and wherein third longitudinal cavity is aligned with the second longitudinal cavity of the first sleeve 124 (see Figure 7).
The combination would teach the bushing being disposed in the third longitudinal cavity of the second sleeve; wherein the flow restriction comprises a flow area formed between an exterior peripheral surface of the bushing and an interior peripheral surface of the second sleeve.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Junk to provide a second sleeve disposed longitudinally adjacent to the first sleeve, wherein the second sleeve defines a third longitudinal cavity therein, and wherein third longitudinal cavity is aligned with the second longitudinal cavity of the first sleeve; the bushing being disposed in the third longitudinal cavity of the second sleeve; wherein the flow restriction comprises a flow area formed between an exterior peripheral surface of the bushing and an interior peripheral surface of the second sleeve, as taught by Jamison. Doing so would provide protection for the interior of the valve body.
Regarding claim 17, Junk as modified teaches the invention as essentially claimed and further teaches wherein the valve body (see annotated figure above) further comprises a vent port (306) configured to be fluidly coupled to the tank, wherein the seat (see annotated figure above) is a first seat, and wherein the valve body (see annotated figure above) comprises a second seat (see annotated figure above) disposed on an interior peripheral surface of the valve body (see annotated figure above), and wherein when the pilot valve (202) is actuated, the spool (302) moves axially off the first seat (see annotated figure above) and is seated on the second seat (see annotated figure above) so as to block fluid flow from the operating port (308) to the vent port 306 (see paragraph 0034).
Regarding claims 18 and 20, Junk discloses a valve (202) comprising: a valve body (see annotated figure above) comprising:  a supply port (310) configured to be fluidly coupled to a source of fluid, and an operating port (308) configured to be fluidly coupled to another valve; a first sleeve (see annotated figure above) comprising a first opening fluidly coupled to the supply port (310) of the valve body (see annotated figure above), and a seat (see annotated figure above) disposed on an interior peripheral surface of the first sleeve (see annotated figure above; see paragraph 0034); a spool (302) axially movable within the first sleeve (see annotated figure above), wherein the spool (302) is configured to be seated on the seat (see annotated figure above) of the first sleeve (see annotated figure above) when the valve (202) is unactuated, and wherein when the valve (202) is actuated, the spool (302) moves such that a gap is formed at the seat (see annotated figure above) between an exterior peripheral surface of the spool (302) and the interior peripheral surface of the first sleeve (see annotated figure above); a bushing (see annotated figure above), wherein the bushing (see annotated figure above) interfaces with the spool (302) and is axially movable therewith; and a flow restriction (see annotated figure above) disposed downstream of the gap, and wherein when the valve (202) is actuated, fluid is allowed to flow from the supply port (310) through the first opening and the gap and through the flow restriction (see annotated figure above) prior to flowing through the second opening to the operating port (308), such that the flow restriction (see annotated figure above) generates an increased pressure level at the gap; wherein the valve body (see annotated figure above) further comprises a vent port (306) configured to be fluidly coupled to a tank, wherein the seat (see annotated figure above) is a first seat, and wherein the valve further comprises: a movable member (see annotated figure above), wherein the movable member (see annotated figure above) interfaces with the bushing (see annotated figure above) and is axially movable therewith, wherein when the valve (202) is actuated, the spool (302), the bushing (see annotated figure above), and the movable member (see annotated figure above) move axially until the movable member (see annotated figure above) is seated so as to block fluid flow from the operating port (308) to the vent port 306 (see paragraph 0034).
Junk fails to disclose a second opening fluidly coupled to the operating port of the valve body; a second sleeve disposed longitudinally adjacent to the first sleeve; the spool axially movable within the first and second sleeves; the bushing disposed in the second sleeve; wherein the flow restriction comprises a flow area formed between an exterior peripheral surface of the bushing and an interior peripheral surface of the second sleeve; and wherein the second sleeve comprises a second seat disposed on the interior peripheral surface of the second sleeve; the movable member disposed in the second sleeve; the movable member is seated on the second seat.
Jamison teaches a solenoid valve wherein a sleeve (124, 172) comprises a second opening fluidly coupled to an operating port (164) of a valve body 149 (see Figure 7); a second sleeve (142) disposed longitudinally adjacent to a first sleeve 124 (see Figure 7); and wherein the second sleeve (142) comprises a second seat (134) disposed on the interior peripheral surface of the second sleeve 134 (see paragraph 0043). 
The combination would teach the spool axially movable within the first and second sleeves; the bushing disposed in the second sleeve; wherein the flow restriction comprises a flow area formed between an exterior peripheral surface of the bushing and an interior peripheral surface of the second sleeve; the movable member disposed in the second sleeve; the movable member is seated on the second seat.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Junk to provide a second opening fluidly coupled to the operating port of the valve body; a second sleeve disposed longitudinally adjacent to the first sleeve; the spool axially movable within the first and second sleeves; the bushing disposed in the second sleeve; wherein the flow restriction comprises a flow area formed between an exterior peripheral surface of the bushing and an interior peripheral surface of the second sleeve; and wherein the second sleeve comprises a second seat disposed on the interior peripheral surface of the second sleeve; the movable member disposed in the second sleeve; the movable member is seated on the second seat, as taught by Jamison. Doing so would provide protection for the interior of the valve body.
Allowable Subject Matter
Claims 6-8, 15, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753